United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 99-1160/1778
                                   ___________

Arnie M. Sandvick,                   *
                                     *
           Appellant/Cross-Appellee, *
                                     * Appeals from the United States
    v.                               * District Court for the
                                     * Northern District of Iowa.
Amana Refrigeration, Inc.,           *
                                     *          [UNPUBLISHED]
           Appellee/Cross-Appellant. *
                               ___________

                          Submitted: November 24, 1999

                               Filed: December 9, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Arnie M. Sandvick appeals from the district court’s1 order granting summary
judgment to Amana Refrigeration, Inc. (Amana) in his action for damages under the
Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213, and the Family
Medical Leave Act (FMLA), 29 U.S.C. §§ 2601-2654. Amana cross appeals, arguing
it was error to excuse Mr. Sandvick’s late notice of appeal. After carefully reviewing



      1
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
the record and the parties’ briefs, we affirm the judgment for the reasons stated by the
district court, see 8th Cir. R. 47B, and we dismiss the cross appeal as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-